Citation Nr: 0119826	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  96-09 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the residuals of lumbar 
spine injury, postoperative with degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The appellant had active military service in the Army from 
February 1955 to January 1957, followed by participation in 
the Army Reserves and then over 20 years of service in the 
Texas Army National Guard, including a period of active duty 
for training (ACDUTRA) from January 9, 1994 to March 9, 1994.  
This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1995 rating 
decision by the North Little Rock, Arkansas Regional Office 
(RO) of the Department of Veterans Affairs (VA) in which the 
RO denied the appellant's claims of entitlement to service 
connection for lumbar spine injury and for status post lumbar 
laminectomy for herniated disc with degenerative arthritis 
and degenerative disc disease, lumbar spine.  

The Board most recently remanded the case to the RO in 
February 1999.  After completing additional development 
action, the RO has now returned the case to the Board for 
appellate review.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the appellant's appeal.

2.  A chronic lumbar spine disorder clearly and unmistakably 
existed prior to the appellant's 1994 ACDUTRA service.

3.  The appellant's lumbar spine injury did not undergo an 
increase in disability during his 1994 ACDUTRA; any increase 
in disability at that time was a temporary or intermittent 
flare-up and the underlying condition, as contrasted to 
symptoms, was not worsened.


CONCLUSION OF LAW

The appellant's 1994 ACDUTRA did not aggravate a preexisting 
chronic low back disorder.  38 U.S.C.A. §§ 101, 1110, 1111, 
1131, 1132, 1153 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.6(a),(c),(d), 3.102, 3.303, 3.304, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his lumbar spine injury, 
sustained in 1990, and operated on in 1991, was aggravated 
during his period of ACDUTRA from January 1994 to March 1994.  
Following a careful review of the evidence the Board finds 
that the preponderance of the evidence indicates that the 
appellant's lumbar spine disorder did not increase in 
severity during his period of ACDUTRA in 1994, and was 
therefore not aggravated by service.  See 38 C.F.R. § 3.306.

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No.  106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After a preliminary review of the claims file, the Board 
finds that there has been substantial compliance with the 
notice/assistance provisions of the VCAA.  The Board remands, 
the rating decisions, the Statement of the Case (SOC), and 
the Supplemental Statements of the Case (SSOC) notified the 
appellant and his representative of the evidence necessary to 
substantiate the claim, the evidence that had been received 
and the evidence to be provided by the claimant.

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  All 
relevant Federal records have been obtained, including the 
appellant's pertinent National Guard records and VA records.  
In addition, relevant private medical records have been 
obtained and associated with the claims file.  The appellant 
has not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
The appellant underwent VA medical examinations and medical 
opinions on the issues raised by this case were obtained.  
Veterans Claims Assistance Act of 2000, Pub L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 5103 (West 
Supp. 2001).  Therefore, the Board finds that VA has 
completed its duties under the VCAA and all applicable law, 
regulations and VA procedural guidance.  38 C.F.R. § 3.103 
(2000).

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the appellant by proceeding with appellate 
review despite the fact that implementing regulations have 
not yet been promulgated and the fact that the RO did not 
consider the case under VCAA and VA guidance issued pursuant 
to VCAA.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the appellant with the pertinent evidentiary 
development which was subsequently codified by VCAA.  In 
addition to performing the pertinent development required 
under VCAA, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
for the Board to proceed to review the appeal.  Furthermore, 
neither the appellant nor his representative has asserted 
that the case requires further development or action under 
VCAA.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a),(c),(d).  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 1110, 1131.

In pertinent part, the provisions of 38 U.S.C.A. § 1111 and 
38 C.F.R. § 3.304(b) provide that the veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Here since the appellant does not dispute that he suffered 
the original back injury in 1990, while working in his 
civilian occupation of painter, or that he underwent a 
surgical correction of that lumbar spine condition in 1991, 
the presumption of soundness is not applicable.

In Pond v. West, 12 Vet. App. 341, 346 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) held that "[g]enerally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).  Temporary 
or intermittent flare-ups of a preexisting injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306- 307 
(1993).

The appellant testified at his June 1996 personal hearing at 
the RO that he fell while lifting a heavy pot when he was on 
ACDUTRA in 1994.  He stated that he was treated at the 
dispensary and given pain pills.  He said that he did not 
undergo any x-rays.  See Hearing Transcript pp. 3-4.  The 
appellant further testified that he suffered from muscle 
spasms ever since the accident.  He said that he took muscle 
relaxant and pain medication.  See Hearing Transcript pp. 7-
8.  The appellant also said that he was not experiencing any 
problems with his back prior to his 1994 ACDUTRA.  See 
Hearing Transcript p. 9.

The evidence of record includes the appellant's military 
medical records for periods of training with the National 
Guard, which included ACDUTRA; these National Guard records 
are incomplete.  However, currently associated with the 
claims file are certain ACDUTRA medical records dated in 
January 1994.  These records show that the appellant sought 
medical treatment for low back pain radiating into his left 
leg that started after he lifted a heavy pot of water.  
Examination revealed pain on palpation of the lumbar spine, 
limited range of motion in all directions, and a hard muscle 
mass on the right side of the spine in the lumbar region.  
The assessment was probable mechanical low back pain with 
paravertebral muscle spasm.

Medical treatment notes from a private surgeon show that the 
appellant underwent a lumbar laminectomy in June 1991.  He 
had hurt his back in August 1990 picking up a door, and 
developed pain in his back going down to his right leg.  
After the surgery, a lumbar myelogram and a CT scan of the 
appellant's lumbar spine were performed.  The CT scan 
revealed four functional lumbar vertebrae, a previous 
laminectomy and mild hypertrophy of the ligamentum flavum.  
The myelogram revealed previous laminectomies and persistent 
compression of the left nerve root sheaths at L4-5 and L5-1.  
Radiography examination performed in September 1995 revealed 
that the discs in the lumbar area appeared satisfactory.  In 
November 1995, mild tenderness of the paralumbar area without 
spasm was observed.  A note, dated in February 1996, reported 
continued low back pain with occasional paresthesia of the 
thighs and legs; degenerative joint disease and degenerative 
disc disease of the lumbar spine were diagnosed.

Medical treatment notes from a private physician reveal that 
the appellant had been seen by that doctor, from January 1993 
to June 1994, for lower back pain, spinal stenosis, and 
spondylolisthesis.  In April 1993, increased symptoms of 
neurological claudication were noted.  A July 1993 note 
indicates that the left leg still hurt.  An October 1993 note 
indicated that the appellant was still having a considerable 
amount of lower back and left lower extremity pain.  In 
November 1993, it was noted that the appellant had multi-
level degenerative disc problems.  In December 1993, he was 
seen for lumbar pain with spondylolisthesis and nerve root 
irritation.  It was noted that his medication, Oruvail, 
seemed to be helping him.  On March 10, 1994, the appellant 
was seen for follow-up of his spondylolisthesis and one 
segment of spinal stenosis.  The doctor noted that the anti-
inflammatory medication had helped dramatically.  In June 
1994, the appellant was again seen for follow-up of his 
spondylolisthesis with attendant lateral recess stenosis.  
The doctor stated that the Oruvail medication was helping the 
appellant immensely and that, in view of this he saw no 
reason to change treatment plans.  The appellant was asked to 
check back on a prn basis, rather than every three months as 
previously.

The appellant underwent VA examinations in September 1995.  
During the general medical examination, his posture and 
carriage were noted to be normal.  During the lumbar spine 
examination, there were no pronounced symptoms as to gait and 
a fixed deformity (moderate rotary scoliosis with associated 
increased lordosis of the lower thoracic and upper lumbar 
spine) was noted.  Minor muscle spasms were noted bilaterally 
as well as decreased range of motion and pain at the limits 
of mobility.  The diagnosis was status postoperative lumbar 
laminectomy for an extruded disk in 1991, with the injury and 
surgery strictly as a civilian, and exacerbation of old 
lumbar spine and disk injury while on active duty in Germany 
in January 1994, with evidence of left lumbar radicular 
symptoms.  The examiner noted that unrelated to the 
appellant's service, he had evidence of degenerative 
arthritis and degenerative disk disease of the lumbar spine.

Review of the evidence of record reveals that the appellant 
was treated at VA facilities between July 1995 and September 
1997.  A note dated in January 1996 indicates that the 
appellant experienced good relief of his low back pain with 
Motrin and Robaxin.  A February 1996 note indicated that the 
appellant continued to suffer from chronic low back pain with 
occasional paresthesia of the thighs and legs.  A September 
1997 note stated that the appellant reported ibuprofen very 
effective and that he walked three miles per day.

Most recently, the appellant underwent a VA spine examination 
in April 1999; the examiner reviewed the appellant's claims 
file and discussed the history of the appellant's low back 
pathology with him.  The appellant recounted his history of a 
back injury and subsequent operation in June 1991.  He stated 
that, by August 1991, he was having pains in both the left 
and right sciatic distributions.  The appellant also 
recounted the January 1994 accident while he was on ACDUTRA.  
He complained of current low back pain and left leg sciatica.  
Radiographic examination revealed a defect on the right in 
the posterior elements of the last and next-to-last mobile 
lumbar segment.  Spurring was present on the body of L3-4.  A 
pars defect or dysplastic pars was present bilaterally at L5-
S1.  The inferior facet of L4 was not clearly seen on the 
right.  

The examiner rendered diagnoses of scoliosis; anomalous 
lumbar spine; absent or dysplastic pars interarticularis, 
last segment; defect, lamina, surgical, next-to-last and last 
segment on the right; altered interior facet, next-to-last 
segment on the right; foraminal encroachment with left 
radiculitis, last two segments; remote surgical procedure, 
right.  The examiner stated that the increase in the 
appellant's symptomatology was a temporary flare-up of a pre-
existing condition.  The examiner based this conclusion on 
the June 1994 treatment note of the appellant's private 
doctor that said that the appellant was being helped by 
medication and that he was to return on an as needed basis.

It is clear that the appellant's lumbar spine injury pre-
existed his ACDUTRA service from January to March of 1994.  
The Board must next determine whether the appellant's pre-
existing back disability underwent an increase in severity 
during his 1994 ACDUTRA as a result of the accident with the 
heavy pot, thereby triggering the presumption of aggravation.  
See Maxson v. West, 12 Vet. App. 453 (1999) [the presumption 
of aggravation is generally triggered by evidence that a pre-
existing disability has undergone an increase in severity in 
service]; see also Sondel v. West, 13 Vet. App. 213 (1999).

Hence, the issue is whether the appellant's lumbar injury was 
aggravated during his period of ACDUTRA in 1994.  As 
previously noted, a preexisting injury will be considered to 
have been aggravated by service where there is an increase in 
disability during such service, but temporary or intermittent 
flare-ups during service of a preexisting injury are not 
sufficient to be considered aggravation in service, unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  

The Board wishes to make it clear that both the National 
Guard records and the appellant's statements reveal that the 
appellant suffered a back injury and back pain during his 
1994 period of ACDUTRA.  The appellant's credibility on that 
point has never been in question.  The issue has always been 
whether the appellant's pre-existing low back pathology was 
'aggravated' as defined in the statute and regulations.

The record reflects that prior to his period of ACDUTRA in 
1994, the appellant was being seen for lumbar pain, spinal 
stenosis, spondylolisthesis, and nerve root irritation.  In a 
treatment noted dated March 10, 1994, the day after his 
return from the period of ACDUTRA in question, it was noted 
that the anti-inflammatory medication had helped 
dramatically.  There was no mention of a low back injury on 
January 25, 1994, or any report of increased symptomatology 
such as low back pain, muscle spasms or pain radiating into 
the lower extremities.  A periodic examination conducted in 
June 1994 for the National Guard showed no abnormalities of 
the lumbar spine.

There is no medical opinion of record that relates the 
accident in January 1994 with any increased back 
symptomatology.  However, the September 1995 examiner noted 
that there was evidence of degenerative arthritis and 
degenerative disk disease of the lumbar spine that was 
unrelated to the appellant's military service.  In addition, 
the April 1999 VA examiner stated that the increase in the 
appellant's symptomatology was a temporary flare-up of a pre-
existing condition.  Review of the private medical records 
support that observation.  Prior to his period of ACDUTRA in 
1994, the appellant was already complaining of a considerable 
amount of lower back and left lower extremity pain; it was 
known that he suffered from multi-level degenerative disc 
problems; and it was known that he suffered from 
spondylolisthesis with nerve root irritation.  As far back as 
August 1991, the appellant's surgeon had noted that a 
scheduled myelogram for the appellant was not going to be 
normal "because of the extensive amount of his disease."  
The records after the 1994 ACDUTRA show continued complaints 
of low back pain and occasional sciatica- symptoms that the 
appellant had previously demonstrated between August 1991 and 
December 1993.  Furthermore, in June 1994, the appellant's 
private doctor saw no need for any change in the appellant's 
treatment plan and discontinued his regularly scheduled 
visits.  The medical record thus fails to show any increase 
in the severity of the appellant's low back disorder during 
his 1994 ACDUTRA, much less any increase beyond the natural 
progress of his low back pathology.

The appellant contends that the claimed aggravation of his 
preexisting lumbar spine disorder had its onset during his 
1994 ACDUTRA.  In Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1991), the Court stated "[a] layperson can certainly provide 
an eye-witness account of a veteran's visible symptoms."  
However, as the Court further explained in that case, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge such as a diagnosis...."  Here, 
appellant is not competent to offer medical opinion as to 
whether aggravation as defined in the regulation is 
manifested and the etiology thereof, since this requires 
medical opinion.

The Board notes additionally that there is no competent 
medical evidence, such as a medical opinion, that the 
appellant's low back pathology was aggravated by his period 
of ACDUTRA in 1994.  In view of the absence of any evidence 
in the treatment records of an increase in the severity of 
the low back pathology beyond the natural progression of the 
disease during the 1994 ACDUTRA, and the absence of a medical 
opinion that any of the appellant's low back pathology was 
aggravated by service, the Board finds that the preponderance 
of the evidence is against the appellant's claim for service 
connection.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  Schoolman v. West, 12 Vet. App. 
307, 311 (1999).


ORDER

Entitlement to service connection for the aggravation of a 
pre-existing postoperative lumbar spine injury with 
degenerative disc disease and degenerative joint disease is 
denied.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals



 

